



FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of June 5, 2018 among Qorvo, Inc., a Delaware corporation (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto, and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement
(as defined below).


RECITALS
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
are parties to that certain Credit Agreement, dated as of December 5, 2017 (as
amended or modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested amendments to the Credit Agreement as set
forth herein; and
WHEREAS, the Lenders are willing to agree to such amendments as set forth
herein.
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT


1.    Amendments to Credit Agreement.
(a)    The definition of “Delayed Draw Availability Period” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
“Delayed Draw Availability Period” means, with respect to the Delayed Draw
Commitments, the period from and including the Closing Date to the earliest of
(a) January 3, 2019, (b) the Maturity Date, (c) the date of termination of the
Delayed Draw Commitments pursuant to Section 2.06 and (d) the date of
termination of the commitment of each Lender to make Loans pursuant to
Section 9.02.


(b)    The following new definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“First Amendment Effective Date” means June 5, 2018.


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).


1



--------------------------------------------------------------------------------







(c)    Section 2.06(b) of the Credit Agreement is hereby amended to read as
follows:


(b)    Upon each Borrowing of the Delayed Draw Term Loan, the Aggregate Delayed
Draw Commitments will be reduced by the amount of such Borrowing. The unfunded
Aggregate Delayed Draw Commitments shall automatically terminate on January 3,
2019.


(d)    Section 2.07(c) of the Credit Agreement is hereby amended to read as
follows:
(c)    Delayed Draw Term Loan. The Borrower shall repay the outstanding
principal amount of the Delayed Draw Term Loan in quarterly installments on the
last Business Day of each March, June, September and December (commencing with
the first such date occurring after the last day of the Delayed Draw
Availability Period in an amount equal to thereafter, 1.25% of the outstanding
principal amount of the Delayed Draw Term Loan on the last day of the Delayed
Draw Availability Period, with the remaining outstanding principal balance due
and payable on the Maturity Date (as such installments may hereafter be adjusted
as a result of prepayments made pursuant to Section 2.05), unless accelerated
sooner pursuant to Section 9.02.
(e)    A new Section 3.08 is hereby added to the Credit Agreement to read as
follows:
3.08    Successor LIBOR.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or
(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion


2



--------------------------------------------------------------------------------





to or continuation of Eurodollar Rate Loans (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
(f)    Section 6.15 of the Credit Agreement is hereby amended by adding the
following text at the end thereof:


As of the First Amendment Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.


(g)    Section 7.02 of the Credit Agreement is hereby amended by removing the
word “and” at the end of subsection (f), replacing the “.” at the end of
subsection (g) with the words “; and” and adding the following subsection (h):


(h)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.


(h)    The last paragraph of Section 11.01 of the Credit Agreement is hereby
amended to read as follows:


Notwithstanding any provision herein to the contrary (x) the Administrative
Agent and the Borrower may amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (y) the
Administrative Agent and the Borrower may make amendments contemplated by
Section 3.08.


2.    Effectiveness; Conditions Precedent. This Agreement shall be effective
upon:


(a)    Agreement. Receipt by the Administrative Agent of executed counterparts
of this Agreement properly executed by each Loan Party and each Lender.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the date hereof.


(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance reasonably satisfactory to the
Administrative Agent:


(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, (or a certification that such Loan Party has not modified its
Organization Documents since such documents were delivered to the Administrative
Agent on the Closing Date and such Organization Documents remain in full force
and effect) and certified by a secretary, assistant secretary or Responsible
Officer of such Loan Party to be true and correct as of the date hereof;


(ii)    customary closing certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative


3



--------------------------------------------------------------------------------





Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement; and


(iii)    certifications as of a recent date by the appropriate Governmental
Authority evidencing that each Loan Party is duly organized or formed, validly
existing and in good standing (if applicable) in its state of organization or
formation.


(d)    KYC Information.


(i)    Upon the reasonable request of any Lender made at least ten days prior to
the date hereof, receipt by such Lender of the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least five days prior to the date hereof.
(ii)    Upon the request of any Lender made at least five days prior to the date
hereof, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, receipt by the Administrative Agent of a
Beneficial Ownership Certification in relation to the Borrower.
(e)    Fees. Receipt by the Administrative Agent of any fees required to be paid
on or before the date hereof.


(f)    Attorney Costs. The Borrower shall have paid all reasonable and
documented out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent), plus such additional amounts of such fees, charges and
out-of-pocket disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings to the extent such incurred and estimated fees, charges and
disbursements are invoiced to the Company prior to the date hereof (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).


3.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.
(b)    This Agreement has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and to
general principles of equity.
(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Loan Party of this Agreement.
(d)    The execution and delivery of this Agreement does not (i) contravene the
terms of its organizational documents or (ii) violate any law.
4.    Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties set forth in Article VI of the
Credit Agreement or in any other Loan Document or which are contained in any
document furnished at any time under or in connection therewith are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (provided that if any such representation and warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects on such respective dates) and (b) no event has occurred
and is continuing which constitutes a Default.
5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery


4



--------------------------------------------------------------------------------





of executed counterparts of this Agreement by facsimile or other secure
electronic format (.pdf) shall be effective as an original.


6.    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
7.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
8.    Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.
9.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[signature pages follow]






5



--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:
QORVO, INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ Jeffrey C. Howland
 
Name:
Jeffrey C. Howland
 
Title:
Corporate Vice President, General Counsel and Secretary
 
 
 
GUARANTORS:
AMALFI SEMICONDUCTOR INC.
 
 
 
By:
/s/ Jeffrey C. Howland
 
Name:
Jeffrey C. Howland
 
Title:
Vice President and Secretary
 
 
 
QORVO CALIFORNIA, INC.
 
 
 
By:
/s/ Jeffrey C. Howland
 
Name:
Jeffrey C. Howland
 
Title:
Vice President and Secretary
 
 
 
QORVO OREGON, INC.
 
 
 
By:
/s/ Jeffrey C. Howland
 
Name:
Jeffrey C. Howland
 
Title:
Vice President and Secretary
 
 
 
QORVO US, INC.
 
 
 
By:
/s/ Jeffrey C. Howland
 
Name:
Jeffrey C. Howland
 
Title:
Vice President and Secretary
 
 
 
RFMD, LLC
 
 
 
By:
/s/ Jeffrey C. Howland
 
Name:
Jeffrey C. Howland
 
Title:
Manager
 
 
 
QORVO TEXAS, LLC
 
 
 
 
By:
/s/ James Klein
 
Name:
James Klein
 
Title:
Manager



FIRST AMENDMENT TO CREDIT AGREEMENT
QORVO, INC.

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:    
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
 
By:
/s/ Brenda Schriner
 
Name:
Brenda Schriner
 
Title:
Vice President





FIRST AMENDMENT TO CREDIT AGREEMENT
QORVO, INC.

--------------------------------------------------------------------------------





LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender, L/C Issuer and Swing Line Lender
 
 
 
 
By:
/s/ Thomas M. Paulk
 
Name:
Thomas M. Paulk
 
Title:
Senior Vice President







FIRST AMENDMENT TO CREDIT AGREEMENT
QORVO, INC.

--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender




 
 
 
 
By:
/s/ David G. Dickinson, Jr.
 
Name:
David G. Dickinson, Jr.
 
Title:
Senior Vice President









FIRST AMENDMENT TO CREDIT AGREEMENT
QORVO, INC.

--------------------------------------------------------------------------------






 
TD BANK, N.A.,
 
as a Lender




 
 
 
 
By:
/s/ Bernadette Collins
 
Name:
Bernadette Collins
 
Title:
Senior Vice President









FIRST AMENDMENT TO CREDIT AGREEMENT
QORVO, INC.

--------------------------------------------------------------------------------






 
MUFG Bank, Ltd.
 
as a Lender




 
 
 
 
By:
/s/ Lillian Kim
 
Name:
Lillian Kim
 
Title:
Director







FIRST AMENDMENT TO CREDIT AGREEMENT
QORVO, INC.

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender




 
 
 
 
By:
/s/ Krutesh Trivedi
 
Name:
Krutesh Trivedi
 
Title:
Vice President





FIRST AMENDMENT TO CREDIT AGREEMENT
QORVO, INC.

--------------------------------------------------------------------------------






 
BANK OF THE WEST,
 
as a Lender




 
 
 
 
By:
/s/ Rochelle Dineen
 
Name:
Rochelle Dineen
 
Title:
Director- Credit Products





FIRST AMENDMENT TO CREDIT AGREEMENT
QORVO, INC.

--------------------------------------------------------------------------------






 
BRANCH BANKING AND TRUST COMPANY,
 
as a Lender




 
 
 
 
By:
/s/ Kelly Attayek
 
Name:
Kelly Attayek
 
Title:
Assistant Vice President









FIRST AMENDMENT TO CREDIT AGREEMENT
QORVO, INC.

--------------------------------------------------------------------------------






 
CITIBANK, N.A.,
 
as a Lender




 
 
 
 
By:
/s/ Sean Klimchalk
 
Name:
Sean Klimchalk
 
Title:
Vice President





FIRST AMENDMENT TO CREDIT AGREEMENT
QORVO, INC.